Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Election/Restrictions
Newly submitted claims 17 and 18 are directed toward a cured silicone composition. Since the subject matter of claims 17 and 18 pertain to Group IV of the Restriction Requirement mailed 8/25/2021, claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
In the interest of compact prosecution, Applicant is advised claims 17 and 18 also raise issues under 35 USC 112(d) since the silicone composition of claim 1 pertains to a silicone composition in an uncured state (since it comprises unreacted hydroxy-terminated polydiorganosiloxane polymers and unreacted crosslinkers). Since claims 17 and 18 require that the composition of claim 1 be “in a cured state”, claims 17 and 18 fail to include all of the limitations of the claim upon which it depends. 
Claim Rejections - 35 USC § 112
Claims 1, 2, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that R4 be “hydroxyl groups which each have 1 to 13 carbon atoms and optionally include one or more heteroatoms, and optionally one or more C-C multiple bonds and/or optionally cycloaliphatic and/or aromatic components”. It is unclear exactly how a hydroxyl group (i.e. -OH) can have carbon atoms, C-C multiple bonds, or cycloaliphatic/aromatic components. Moreover, hydroxyl groups, by definition, contain oxygen atoms and therefore, it is unclear how heteroatoms can be optional. Therefore, the scope of the claim is unclear.
As claims 2, 6, 7, 9, and 10 depend from claim 1, they are rejected for the same issue discussed above. In the interest of compact prosecution, R4 of claim 1 is construed as being hydroxyl groups in the ordinary sense (-OH) for the purpose of applying prior art. 
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djurdjevic (US 2012/0022209 A1) in view of Hagen (EP 0649879 A2) as evidenced by Gelest-1 (Reactive Silicones: Forging New Polymer Links) and Chaudhary (US 2018/0127555 A1).
Regarding Claims 1, 2, and 7, Djurdjevic teaches silicone compositions (Abstract) and describes an embodiment in Example 7 comprising 42.87 pbw of two reactive polydiorganosiloxane polymers (OH-terminal PDMS’s) relative to 100 pbw of A component (Table 2). A 13:1 A:B component ratio is used (Table 2) and therefore, the reactive PDMS’s are used at roughly 39.8 wt% with respect to the overall silicone composition. The B component comprises 42.4 wt% of crosslinker (tetraethoxysilane and trialkoxysilane adhesion promoter) which is equivalent to roughly 3.0 wt% crosslinker (¶ 69; Table 2). 0.028 wt% of catalyst is used with respect to the entire silicone composition (Table 2). Component A comprises 48.9 wt% of chalk filler (Table 1). Therefore, Djurdjevic is seen to expressly suggest roughly 45.4 wt% of chalk filler relative to the entire composition. Djurdjevic teaches both ground and precipitated calcium carbonates (i.e. chalk) (¶ 65).
Djurdjevic teaches the polydiorganosiloxanes are hydroxyl terminated PDMSs (Table 2), which is equivalent to Formula (I) of claim 1 whereby R1 through R3 is methyl, p=2, and R4 is hydroxyl. Djurdjevic teaches 39 pbw of a OH-PDMS with a Mn of 45,000 and 3.87 pbw of a OH-PDMS with a Mn of 1,020 is used (Tables 1 and 2), corresponding with P2 and P1 respectively. Accordingly, the A component of Djurdjevic contains a P1:P2 ratio of [3.87 / 1020] : [39 / 45,000] = 4.4:1. The specification indicates a difference in molecular weight achieves different reactivities (Page 6, Lines 11-18). Accordingly, P1 is construed as intrinsically possessing a higher reactivity than P2 in the absence of evidence to the contrary.
The examples of Djurdevic differ from the subject matter claimed in that the Mn of P2 (45,000) is outside the range claimed. Djurdevic teaches the polydiorganosiloxane is a mixture of two different hydroxyl group terminated polydiorganosiloxanes (labelled as “P2” and “P3” within Djurdevic) (¶ 27-29, 33). Djurdevic teaches P2 has a viscosity of 15,000-250,000 mPa seconds and P3 has a viscosity of 20-500 mPa seconds (¶ 33). As evidenced by Gelest-1, a hydroxyl-terminated PDMS with a viscosity of 18,000 to 150,000 cSt (equivalent to mPa seconds) corresponds roughly to molecular weights ranging from 77,000 to 139,000 (Pages 19 and 60).  The molecular weights reported by Gelest-1 are number average (see Abstract; ¶ 71, 73-74 of Chaudhary). Accordingly, Djurdevic is seen to suggest overlapping number average molecular weights. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Djurdevic suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Djurdevic. See MPEP 2123.
Djurdevic also differs from the subject matter claimed in that two fillers with different BETs is not described. Hagen is also directed to silicone compositions (Abstract) and notes utilizing a combination of particular silica filler, such as fumed silica, and precipitated calcium carbonate (i.e. chalk) give enhanced tear strength (Page 2, Lines 27-57). It would have been obvious to one of ordinary skill in the art to utilize Hagen’s filler combinations within the compositions of Djurdevic because doing so would give enhanced tear strength as taught by Hagen. Hagen teaches embodiments where the silica filler has a surface area greater than 50 m2/g and the calcium carbonate has a surface area of 20-22 m2/g (Page 2, Lines 47-57), which suggests surface areas that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hagen suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hagen. See MPEP 2123.
Regarding Claim 6, Djurdjevic teaches the catalyst used is an organotin catalyst (Table 2), which is within Group 14 of the Periodic Table.
Claims 1, 2, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (EP 0649879 A2) in view of Mittal (Handbook of Sealant Technology) as evidenced by Gelest-1 (Reactive Silicones: Forging New Polymer Links), Gelest-2 (Silicone Fluids: Stable, Inert Media) and Chaudhary (US 2018/0127555 A1).
Regarding Claims 1, 2, 9, and 10, Hagen teaches silicone compositions (Abstract) and describes an embodiment comprising a first component with 20.2 wt% of a hydroxyl terminated polydimethylsiloxane with a viscosity of 350,000 mPas (corresponding with P2), 20.2 wt% of a hydroxyl terminated polydimethylsiloxane with a viscosity of 150,000 mPas (also corresponding with P2), 0.2 wt% of a hydroxyl terminated polydimethylsiloxane with a OH content of 4.0 wt% (corresponding with P1), 10.1 wt% of precipitated silica filler with a surface area of 125 m2/g (corresponding with F2), and 27 wt% of precipitated calcium carbonate filler (i.e. precipitated chalk) with a surface area of 22 m2/g (corresponding with F1) and a second component comprising 40 wt% of tetra(n-propyl)orthosilicate crosslinker and 8 wt% of dibutyltin diacetate catalyst (Page 4, Lines 26-48). The silicone composition uses 94 pbw of first composition and 6 pbw of second composition (Page 4, Lines 42-43), thus suggesting 38.2 wt% of hydroxy-terminated polydimethylsiloxanes, 2.4 wt% of crosslinker, and 34.9 wt% of fillers F1 and F2. The PDMSs are consistent with Formula (I) where R1 through R3 are methyl, R4 is hydroxyl, and p = 2. The specification indicates a difference in molecular weight achieves different reactivities (Page 6, Lines 11-18). Accordingly, P1 is construed as intrinsically possessing a higher reactivity than P2 in the absence of evidence to the contrary.
With respect to molecular weights of the hydroxy-terminated PDMS’s, viscosity is essentially an indirect measure of molecular weight within polymer science. Gelest-1 provides viscosity/molecular weight data for several hydroxy-terminated PDMS’s (Pages 19 and 60) and Gelest-2 provides viscosity/molecular weight data for several trimethylsiloxy-terminated PDMS’s (Table of pages 8-9). The molecular weights reported by Gelest-1 are number average (see Abstract; ¶ 71, 73-74 of Chaudhary). A comparison of the data reveals that the viscosity/molecular weight relationship of the polymers are essentially the same despite a difference in end group identity:[Chart][Chart]
From the above, it is estimated that the molecular weight of Hagen’s 350,000 mPas PDMS is roughly 220,000 and the molecular weight of Hagen’s 150,000 mPas PDMS is roughly 155,000. As evidenced by the Table of Geleste-1, the molecular weight of a PDMS with 4 wt% OH content is roughly 700. Taken together, the estimated molar P1:P2 ratio is roughly (0.2 / 700) : [(20.2 / 220,000) + (20.2 / 155,000)] = 1.3:1. Therefore, the composition of Hagen is seen to exhibit the claimed molecular weight and P1:P2 ratios claimed in the absence of evidence to the contrary. 
The composition of Hagen differs from the subject matter claimed in that the catalyst content exceeds the concentration range claimed. In this regard, Mittal teaches it is common for catalysts to be incorporated into one or two component silicone compositions (Pages 330-331) whereby the addition levels vary based on cure chemistry type and desired end properties (Page 335). Mittal teaches catalyst levels spanning 0.005-0.3 wt% is typical (Table 13.5). Therefore, the teachings of Mittal indicate the catalyst content is a result effective variable subject to routine optimization because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal contents of catalyst within the scope of the present claims so as to produce desired results or characteristics, such as sufficient cure rate and/or end properties of the cured silicone composition.
Regarding Claim 6, Hagen teaches the catalyst used is an organotin catalyst (Page 4, Lines 26-48), which is within Group 14 of the Periodic Table.
Regarding Claim 7, although the particular embodiment of Hagen does not utilize two crosslinkers, Hagen teaches several crosslinkers individually (Page 3, Lines 52-54). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In view of the cited case law, since Hagen teaches several crosslinkers individually and there would be a general expectation they would function the same in combination, it would have been obvious to one of ordinary skill in the art to create compositions comprising two or more crosslinkers described by Hagen thereby achieving compositions that would predictably form crosslinked materials useful for the very same purposes taught by Hagan.  
Claims 1, 2, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dei Santi (WO 2017/162839 A1) in view of Hagen (EP 0649879 A2) as evidenced by Gelest-1 (Reactive Silicones: Forging New Polymer Links) and Chaudhary (US 2018/0127555 A1).
The Examiner has reviewed priority document GB1604971.1 of Dei Santi and finds support for the subject matter cited below. Therefore, Dei Santi is available as prior art under 35 USC 102(a)(2). 
Please also note the international filing date of Dei Santi is 3/23/2017, which predates the international filing date of the present application (8/16/2017). Therefore, if the Examiner is mistaken to the extent that the GB priority document of Dei Santi does not support the relied upon subject matter, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1, 2, 7, 9, and 10, Dei Santi teaches silicone compositions (Abstract) and describes an embodiment in Example 7 comprising 50 pbw of hydroxy-terminated polydimethylsiloxane with a viscosity of 50,000 mPas (corresponding with P2), 50 pbw of hydroxy-terminated polydimethylsiloxane with a viscosity of 12,500 mPas (also corresponding with P2), and 3 pbw of hydroxy-terminated polydimethylsiloxane with a viscosity of 41 mPas (corresponding with P1), 37 pbw of precipitated calcium carbonate filler (precipitated chalk), and 14.5 pbw of a B component comprising 53.7 wt% of crosslinker (tetraethoxysilane and trialkoxysilane adhesion promoter) and 0.1 wt% of tin catalyst relative to 173.45 pbw of A+B components (Table 1; ¶ 67, 69), equivalent to 59.3 wt% of silanol terminated PDMSs, 4.4 wt% of crosslinker, 0.008 wt% catalyst, and 21.3 wt% of filler relative to overall silicone composition. The composition is a two component composition with A:B = 10:1 (Table 1). The PDMSs are consistent with Formula (I) where R1 through R3 are methyl, R4 is hydroxyl, and p = 2. The specification indicates a difference in molecular weight achieves different reactivities (Page 6, Lines 11-18). Accordingly, P1 is construed as intrinsically possessing a higher reactivity than P2 in the absence of evidence to the contrary.
With respect to the molecular weight values, the viscosity measurements of the PDMS polymers are indirect measures of molecular weight, (see Pages 19 and 60 of Gelest-1). The general trend of the data reported by Gelest-1 is as follows:[Chart]The molecular weight of a 50,000 mPas hydroxy-terminated PDMS is about 110,000 (Page 19 of Gelest-1), the molecular weight of a 12,500 mPas hydroxy-terminated PDMS is estimated to be about 67,600 (from the above chart), and the molecular weight of a 41 mPas hydroxy-terminated PDMS is estimated to be about 1,000 (Page 19 of Gelest-1). The molecular weights reported by Gelest-1 are number average (see Abstract; ¶ 71, 73-74 of Chaudhary). Based on the molecular weights, the molar ratio of P1:P2 is roughly [(3 / 1,000)] : [(50 / 110,000) + (50 / 67,600)] ~ 2.5:1. 
Dei Santi differs from the subject matter claimed in that two fillers with different BETs is not described. Hagen is also directed to silicone compositions (Abstract) and notes utilizing a combination of particular silica filler, such as fumed silica, and precipitated calcium carbonate (i.e. chalk) give enhanced tear strength (Page 2, Lines 27-57). It would have been obvious to one of ordinary skill in the art to utilize Hagen’s filler combinations within the compositions of De Santi because doing so would give enhanced tear strength as taught by Hagen. Hagen teaches embodiments where the silica filler has a surface area greater than 50 m2/g and the calcium carbonate has a surface area of 20-22 m2/g (Page 2, Lines 47-57), which suggests surface areas that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Hagen suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Hagen. See MPEP 2123.
Regarding Claim 6, Dei Santi teaches the catalyst used is an organotin catalyst (¶ 69), which is within Group 14 of the Periodic Table.
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
The rejections with respect to Morita are withdrawn in view of Applicant’s amendment. Therefore, Applicant’s arguments concerning Morita are moot. 
Applicant asserts the filler amounts described by Hagen do not read on the claims. This is not found persuasive as the filler amounts described by Hagen are fully consistent with the levels being required by the claims. 
Applicant also presents a broad assertion that there is a lack of guide posts within the art to arrive at the subject matter claimed. In response, the Examiner is of the position that all limitations are met by the combination of references and a sufficient motivation/rationale is presented where appropriate. Applicant has not specifically pointed out how the references are deficient with respect to any limitation claimed, nor has Applicant explained how or why the cited motivation/rationale is insufficient to support the combination of references. Therefore, the Examiner is unpersuaded by Applicant’s argument. 
Applicant continues to allege unexpected results, namely that using a combination of PDMSs at particular ratios procures resistance to tear propagation. The Examiner remains unpersuaded for reasons below.
Firstly, Applicant has not drawn a comparison with the closest prior art. Djurdjevic describes an embodiment in Example 7 comprising two reactive polydiorganosiloxane polymers (OH-terminal PDMS’s). Djurdjevic teaches 39 pbw of a OH-PDMS with a Mn of 45,000 and 3.87 pbw of a OH-PDMS with a Mn of 1,020 is used (Tables 1 and 2), corresponding with P2 and P1 respectively. Accordingly, the A component of Djurdjevic contains a P1:P2 ratio of [3.87 / 1020] : [39 / 45,000] = 4.4:1. The ratio of Djurdjevic falls squarely within the range claimed. It is unclear how or why such a composition would not also exhibit the characteristics Applicant regards as unexpected. The same applies to Dei Santi, who describes a ratio that plainly falls within the range Applicant argues leads to the result alleges to be unexpected. The same also applies to the embodiment within Hagen, who also describes a ratio that plainly falls within the range Applicant argues leads to the result alleges to be unexpected. 
Secondly, while Applicant appears to emphasize the particular P1:P2 ratio as being critical, this appears to ignore that the composition of Table 5 (ratio = 0.23) gives a TPR (3.6) superior to that of other inventive examples (see B-5; ratio = 5 and TPR = 3.5). In any event, it is unclear how the TPR’s of the now inventive examples (c.a. 3.5-10.8) holds significance with respect to now comparative examples (c.a. 3.2-3.6). Accordingly, a criticality with respect to the P1:P2 ratio that is being claimed has not been established. 
Thirdly, the claims are not commensurate in scope with the evidence Applicant relies upon in support of the allegation of unexpected results. The data presented is only relevant for PDMS’s but the definitions of R1 through R3 extend well beyond methyl. Applicant only relies upon data pertinent toward two component compositions and specific additives. The evidence fails to illustrate the results Applicant alleges to be unexpected occurs throughout the claims. One of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonable extend the probative value thereof.
Turning to Applicant’s remarks, Applicant has failed to address point 1. Applicant has not explained how or why the prior art would fail to exhibit the results Applicant alleges to be unexpected despite exhibiting the exact ratio Applicant deems to be critical. This is also quite problematic for Hagen, who describes the compositions as having decidedly superior tear strengths relative to conventionally known compositions. The enhanced tear strengths Applicant observes does not appear to actually be unexpected in view of Hagen. 
Applicant addresses point 2 by arguing that, despite the same or superior tear strengths being exhibited by the now comparative examples, these comparative examples have different compositions and additives and thus, a fair assessment would effectively ignore these compositions and focus solely on the compositions highlighted within Applicant’s remarks. This is not found persuasive. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. See MPEP 716.02(c). Therefore, the Examiner cannot simply turn a blind eye to evidence of record that does not weigh in favor of a conclusion of nonobviousness. In this regard, Applicant is alleging the claimed P1:P2 ratio is critical in obtaining unexpectedly high tear properties. However, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. Here, the Examiner’s point is the observed tear properties of the now inventive examples (c.a. 3.5-10.8) does not hold significance with respect to now comparative examples (c.a. 3.2-3.6). Applicant has not explained why the tear properties observed is high to the extent that it can be regarded as “unexpected”. Accordingly, a criticality with respect to the P1:P2 ratio that is being claimed has not been established.
It is also worth noting that Applicant’s argument that the other comparative examples are “not comparable” due to being one-component systems or using different additives supports the conclusion that the claims at issue are not commensurate in scope since, clearly, the claims are not limited to two component compositions or to a particular set of additives.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764